
	

113 S1002 IS: Home Building Lending Improvement Act of 2013
U.S. Senate
2013-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1002
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2013
			Mr. Menendez (for
			 himself and Mr. Isakson) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To enable Federal and State chartered banks and thrifts
		  to meet the credit needs of home builders in the United States, and to provide
		  liquidity and ensure stable credit in order to meet the need for new homes in
		  the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Home Building Lending Improvement Act
			 of 2013.
		2.PurposeIt is the purpose of this Act to—
			(1)immediately provide authority and guidance
			 that Federal and State bank regulators can use to ensure that Federal and State
			 chartered banks and thrifts that provide financing to America’s home builders
			 are permitted to make loans, provide ongoing liquidity, and ensure stable
			 financing; and
			(2)enable Federal and State chartered banks
			 and thrifts to provide initial and ongoing credit in a sound manner to
			 America’s home builders to aid in restoring liquidity and vitality to the
			 housing market.
			3.Coordinated
			 rulemaking
			(a)Initiation of
			 proceedingsNot later than 3
			 months after the date of enactment of this Act, the appropriate Federal banking
			 agencies shall each initiate guidance or rulemaking with respect to financial
			 institutions under their respective jurisdictions that make real estate loans
			 to home builders. Such guidance or rulemaking shall provide for the
			 following:
				(1)Adjustment of
			 the 100 percent of bank capital measurement
					(A)Loan
			 originationNotwithstanding any other provision of law, the
			 measurement of construction loans that triggers additional scrutiny of real
			 estate loans in the lending portfolio of any qualified financial institution
			 shall be 125 percent of bank capital. The Federal banking agencies shall not
			 treat the 125 percent measurement as a hard cap beyond which loans cannot be
			 made, but shall consider other relevant factors besides the concentration of
			 such loans, such as whether the financial institution has in place effective
			 risk management practices that are appropriate for the level and nature of the
			 risk of such loans.
					(B)Lending
			 decisionsThe appropriate Federal banking agency shall not
			 prevent a qualified financial institution from making a real estate loan to a
			 home builder in good standing that is secured by a viable project, unless there
			 is a legitimate supervisory or accounting reason to do so.
					(2)Prohibition on
			 compelling lenders to call loans in good standing
					(A)Home builders in
			 good standingThe appropriate
			 Federal banking agency shall not compel a financial institution to call a real
			 estate loan of a home builder that is in good standing.
					(B)Workout
			 activities
						(i)In
			 generalIn any case in which a home builder is in good standing
			 on a real estate loan, but the collateral of the home builder with respect to
			 that loan has decreased in value, based on a projected valuation of a project
			 as completed, the appropriate Federal banking agency shall permit a financial
			 institution to engage in workout activities with the home builder to improve
			 the prospects for repayment of principal and interest in a manner that is
			 consistent with safe and sound banking principles and the need for credit for
			 home building.
						(ii)Period of
			 workout activitiesWorkout activities authorized under clause (i)
			 may be undertaken during the 24-month period following the date of issuance of
			 final guidance or regulations under subsection (c).
						(iii)EffectsNo
			 real estate loan may be required to be charged off during the period
			 established in clause (ii) until the appropriate Federal banking agency has
			 determined that—
							(I)the financial
			 institution holding such loan has worked in good faith to consider reasonable
			 workout activities and has adequately provided for any impairment in such loan;
			 or
							(II)the financial
			 institution has not considered reasonable workout activities in a timely
			 manner.
							(C)Reclassification
			 of loansThe appropriate Federal banking agency shall not require
			 a financial institution to reclassify any real estate loan to a homebuilder in
			 good standing on the balance sheet of such institution, unless there is a
			 legitimate supervisory or accounting reason to do so.
					(3)No Waiting
			 periodIf the provisions of
			 paragraph (2) help to improve the CAMEL composite rating of a financial
			 institution under the Uniform Financial Institutions Rating System from 3, 4,
			 or 5 to 1 or 2 in the next occurring examination of the financial institution
			 that begins after the date on which final guidance or regulations are issued
			 pursuant to subsection (c), such improved rating shall take effect immediately
			 after the date on which such rating was received.
				(b)Coordination,
			 consistency, and comparabilityEach Federal banking agency shall
			 consult and coordinate with the other Federal banking agencies for the purpose
			 of assuring, to the extent possible, that the guidance or regulations by each
			 of the agencies and authorities are consistent and comparable with those
			 prescribed by the other agencies and authorities.
			(c)DeadlineEach Federal banking agency shall issue
			 final guidance or regulations to implement this Act not later than the earlier
			 of—
				(1)6 months after the date of enactment of
			 this Act; or
				(2)3 months after the guidance or regulations
			 are proposed.
				(d)Agency
			 authorityThe guidance and
			 regulations issued under this Act shall be enforced by the appropriate Federal
			 banking agencies.
			(e)Effect on State
			 lawThe guidance and regulations issued under this Act shall not
			 supersede the law of any State, except to the extent that the State law is
			 inconsistent with the guidance and regulations, and then only to the extent of
			 the inconsistency.
			4.DefinitionsIn this Act, the following definitions shall
			 apply:
			(1)Appropriate
			 Federal banking agency; federal banking agencyThe terms appropriate Federal banking
			 agency and Federal banking agency have the same meanings as
			 in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813).
			(2)Financial
			 institutionThe term financial institution means an
			 entity regulated by, and under the supervision of, any Federal banking
			 agency.
			(3)Good
			 standingThe term good standing means the borrower
			 has made all payments on a real estate loan and any other extensions of credit
			 to the borrower or any affiliated entities in accordance with the agreements
			 for the loans.
			(4)Real estate
			 loanThe term real estate loan means any
			 indebtedness secured by a mortgage, deed of trust, or other equivalent
			 consensual security interest on real property, for—
				(A)land acquisition for residential
			 construction projects;
				(B)land development
			 for residential construction projects; or
				(C)residential
			 construction projects.
				(5)Total
			 capitalThe term total
			 capital means the total risk-based capital of a financial institution as
			 reported periodically by the financial institution in the Call Report or Thrift
			 Financial Reports of the Federal Financial Institutions Examination Council, as
			 applicable.
			(6)Viable
			 projectThe term viable
			 project means a real estate project that continues to have a reasonable
			 prospect of reaching completion and sale within a reasonable timeframe, and at
			 a market price that provides for the orderly and timely repayment of the real
			 estate loan.
			(7)Workout
			 activitiesThe term
			 workout activities means techniques to prevent default on a real
			 estate loan, including a renewal or extension of loan terms, extension of
			 additional credit, restructuring, loan write downs, or flexibility on using
			 reappraisal methods that still provide credible value conclusions.
			(8)Qualified
			 financial institutionThe term qualified financial
			 institution means a financial institution that received, in the most
			 recent examination of the institution, a CAMEL composite rating of 1 or 2 under
			 the Uniform Financial Institutions Rating System.
			
